Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 18, 2017

The Court of Appeals hereby passes the following order:

A17A0882. IN THE INTEREST OF E. G. L. B. AND I. N. R. B., CHILDREN
    (MOTHER).

      After the juvenile court terminated both the mother’s and father’s parental
rights, the parents filed separate applications for discretionary appeal in this Court.
On October 28, 2016, this Court granted discretionary review and informed the
parents that they “may file a Notice of Appeal within 10 days of the date of this
order.” See Application Numbers A17D0121 and A17D0127. Although the father
timely filed a notice of appeal in Case Number A17A0881, the mother did not file her
notice of appeal until November 29, 2016, 32 days after our order. We, therefore, lack
jurisdiction over this direct appeal. The timely filing of a notice of appeal is an
absolute requirement to confer jurisdiction on this Court. White v. White, 188 Ga.
App. 556, 556 (373 SE2d 824) (1988). Because the mother failed to file a notice of
appeal within 10 days of our order granting her discretionary application, this appeal
is DISMISSED for lack of jurisdiction.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/18/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.